Citation Nr: 1033448	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to increased ratings for degenerative changes of 
the right ankle, rated zero percent prior to January 17, 2008, 
and 10 percent since.

2.  Entitlement to increased ratings for degenerative changes of 
the left ankle, rate zero percent prior to January 17, 2008, and 
10 percent since.

3.  Entitlement to a rating higher than 10 percent for 
degenerative changes of the right knee, status post arthroscopy.

4.  Entitlement to increased ratings for degenerative changes of 
the left knee, status post medial meniscectomy, rated zero 
percent prior to January 17, 2008, and 10 percent since.

5.  Entitlement to increased ratings for degenerative changes of 
the right hip, rated zero percent prior to August 27, 2008, and 
10 percent since.


6.  Entitlement to a rating higher than 10 percent for 
degenerative changes and tendonitis of the right shoulder.

7.  Entitlement to a rating higher than 10 percent for 
degenerative changes and tendonitis of the left shoulder.

8.  Entitlement to a compensable rating for a benign growth of 
the right middle finger.  

9.  Entitlement to a rating higher than 10 percent for 
hypertension.

10.  Entitlement to increased ratings for degenerative changes of 
the cervical spine, status post laminectomy, rated 10 percent 
immediately prior to March 18, 2004, 20 percent from March 18, 
2004 to August 11, 2004, temporarily as 100-percent disabling 
(under 38 C.F.R. § 4.30) from August 12, 2004 to September 30, 
2004, again as 20-percent disabling from October 1, 2004 to 
January 17, 2008, and as 
30-percent disabling since.  

11.  Entitlement to a compensable rating for radiculopathy of the 
right upper extremity associated with the degenerative changes of 
the cervical spine.  

12.  Entitlement to a compensable rating for radiculopathy of the 
left upper extremity associated with the degenerative changes of 
the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran had active service from November 1971 to August 1983 
and from November 1986 to June 1992.  His appeal to the Board of 
Veterans' Appeals (Board) originated from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The issues involving increased ratings for his service-connected 
degenerative changes of the cervical spine, status post 
laminectomy, and associated radiculopathy of right and left upper 
extremities, are addressed in the REMAND portion of the decision 
below and are remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2004 VA examination report notes that both ankles 
had full motion, with 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion, producing only minimal pain.

2.  A January 2008 VA examination report notes that both ankles 
still had 20 degrees of dorsiflexion but 35 degrees of plantar 
flexion, representing a 10-degree loss of plantar flexion, with 
no additional loss of motion after repetitive movements. 

3.  The Veteran's disability due to degenerative changes of the 
right knee, status post arthroscopy, is manifested by X-ray 
evidence of arthritis, range of motion from zero degrees of 
extension to between 110 and 140 degrees of flexion, and no 
objective evidence of recurrent subluxation or lateral 
instability.

4.  Both prior to and since January 17, 2008, the Veteran's 
disability due to degenerative changes of the left knee, status 
post meniscectomy, has been manifested by X-ray evidence of 
arthritis, range of motion from zero degrees of extension to 
between 110 and 140 degrees of flexion, and no objective evidence 
of recurrent subluxation or lateral instability.

5.  Both prior to and since August 27, 2008, the Veteran's 
disability due to degenerative changes of the right hip has been 
manifested by X-ray evidence of arthritis, flexion greater than 
45 degrees, and no additional loss of motion after repetitive 
movements.

6.  The Veteran's shoulders demonstrate abduction greater than 90 
degrees, with no additional loss of motion due to pain, weakness, 
fatigability, or incoordination.

7.  All functions of the Veteran's right hand are normal, 
including his right middle finger.  

8.  The Veteran does not have a diastolic pressure of 
predominantly 110 or more, or a systolic pressure of 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent disability rating for 
degenerative changes of the right ankle, prior to January 17, 
2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 
(2009).

2.  But the criteria are not met for a disability rating higher 
than 10 percent for degenerative changes of the right ankle, both 
prior to and since January 17, 2008.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (2009).



3.  The criteria are met for a 10 percent disability rating for 
degenerative changes of the left ankle, prior to January 17, 
2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 
(2009).

4.  But the criteria are not met for a disability rating higher 
than 10 percent for degenerative changes of the left ankle, both 
prior to and since January 17, 2008.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (2009).

5.  The criteria are not met for a disability rating higher than 
10 percent for degenerative changes of the right knee, status 
post arthroscopy.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).

6.  The criteria are met for a 10 percent disability rating for 
degenerative changes of the left knee, status post meniscectomy, 
prior to January 17, 2008.  38 U.S.C.A.      § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).

7.  But the criteria are not met for a disability rating higher 
than 10 percent for degenerative changes of the left knee, status 
post meniscectomy, both prior to and since January 17, 2008.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

8.  The criteria are met for a 10 percent disability rating for 
degenerative changes of the right hip, prior to August 27, 2008.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252 
(2009).

9.  But the criteria are not met for a disability rating higher 
than 10 percent for degenerative changes of the right hip, both 
prior to and since August 27, 2008.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5252 (2009).

10.  The criteria are not met for a disability rating higher than 
10 percent for degenerative changes and tendonitis of the right 
shoulder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5003 5201 (2009).

11.  The criteria are not met for a disability rating higher than 
10 percent for degenerative changes and tendonitis of the left 
shoulder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5003 5201 (2009).

12.  The criteria are not met for a compensable disability rating 
for a benign growth of the right middle finger.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, 4.118, Diagnostic Codes 7819, 5229 (2009).

13.  The criteria are not met for a disability rating higher than 
10 percent for hypertension.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic Code 
7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

The Veteran received this VCAA notice in letters dated in 
December 2003, February 2004, March 2006, and May 2008.  These 
letters indicated the types of information and evidence needed to 
substantiate his claims for higher ratings concerning the 
disabilities on appeal.  In doing so, the RO explained the 
division of responsibility between him and VA in obtaining this 
supporting evidence, including lay evidence and private and VA 
medical treatment records.  The RO also sent the first letter in 
December 2003 prior to initially adjudicating his claims in June 
2004, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  

Although notice under Dingess had not been sent until March 2006 
- since the Court did not issue the Dingess decision until 2006 - 
the RO has readjudicated the claims in a supplemental statement 
of the case (SSOC) issued in September 2008. This is important to 
point out because the Federal Circuit Court has held that a SSOC 
can constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Although not required, the Board notes that the May 2008 letter 
complies with the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (appellant must be notified that medical or 
lay evidence must show a worsening or increase in severity of the 
disability and the effect this worsening or increase has on his 
employment and daily life.)  Since providing this notice, 
however, the Federal Circuit Court vacated Vazquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  The Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require such 
evidence for proper claim adjudication."  Id. 

It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error is prejudicial,  meaning outcome determinative 
of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
The Veteran and his representative have not made any such 
pleading or allegation.  Thus, the duty to notify has been met in 
this case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he identified as relevant to his claims, including VA and 
private treatment records, as well as Social Security 
Administration (SSA) records.  Also, his disabilities on appeal 
were examined for VA compensation purposes in 2004 and more 
recently in 2008.  The findings from these examinations are 
sufficient with which to rate these disabilities.  See 38 C.F.R. 
§§ 3.327, 4.2 (2009).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further development 
is needed to meet the requirements of the VCAA.



II.  Degenerative Changes of the Right and Left Ankles

The record shows that the Veteran developed degenerative 
arthritis in both ankles while on active duty.  As a result, in 
an April 1994 decision, the RO granted service connection for 
degenerative joint disease of the ankles, and assigned a 
noncompensable rating for each ankle. 

In November 2003 the Veteran filed a claim for increased 
compensation benefits.  In a June 2004 decision, the RO initially 
denied the claim and continued the noncompensable rating for each 
ankle.  But during the pendency of this appeal, the RO issued a 
September 2008 decision in which it assigned a 10 percent rating 
for each ankle disability.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (a Veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).

However, rather than granting these 10 percent ratings back to 
the date he filed his claim in November 2003, the RO assigned an 
effective date of January 17, 2008, since this was the date a VA 
examination showed a decrease in plantar flexion of both ankles.  
Therefore, the issue on appeal is entitlement to increased 
ratings for degenerative changes of the right and left ankles, 
rated zero percent prior to January 17, 2008, and 10 percent for 
each ankle since January 17, 2008.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.



Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's right and left ankle disabilities have been rated 
under Diagnostic Codes (DCs) 5003 and 5271.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When limitation 
of motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, however, a 10 percent rating 
will be assigned for each major joint or group of minor joints 
affected by limitation of motion.

Limitation of motion of the ankle is rated under DC 5271.  This 
code provides a 10 percent rating for moderate limitation and a 
20 percent rating for marked limitation of motion of the ankle.  
A disability rating greater than 20 percent is not provided under 
this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities 
also provides some 


guidance by defining full range of motion of the ankle as zero to 
20 degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).

Since both right and left ankle disabilities have identical 
ratings and identical findings, the Board will rate them 
together.

A.  Prior to January 17, 2008

After reviewing the record, the Board finds that the evidence 
supports a compensable rating for the Veteran's right and left 
ankle disabilities for the period prior to January 17, 2008.  The 
only relevant evidence during this period includes a January 2004 
VA examination report.  This report notes that both ankles had 
full motion, with 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion, producing only minimal pain.  These findings, 
therefore, do not reflect moderate limitation of motion, as 
required for a compensable rating under DC 5271.

Nevertheless, VA regulation provides that "[i]t is the intention 
to recognize actually painful, unstable, or misaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint." 38 C.F.R. § 4.59.  Read 
together, DC 5003 and section 4.59 thus prescribe that a painful 
major joint or group of joints affected by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  And in this case, 
there is X-ray evidence of arthritis of both ankles as well as 
complaints of painful motion - albeit only minimal pain.  Thus, 
each ankle disability meets the criteria for a 10 percent rating 
prior to January 17, 2008.  



B.  Since January 17, 2008

On January 17, 2008, a VA examination revealed that the Veteran's 
ankles still demonstrated dorsiflexion of 20 degrees, but that 
plantar flexion was now 35 degrees, which is 10 degrees less than 
full.  Based on these findings, the RO granted a 10 percent 
rating for each ankle.  As such, each ankle disability is now 
rated at the 10-percent level for the entire appeal period, both 
prior to and since January 17, 2008.  However, the Board finds no 
basis to assign a disability rating higher than 10 percent for 
either ankle disability, both prior to and since January 17, 
2008.

In this regard, the January 2004 VA examination report notes that 
both ankles demonstrated full motion, while the January 2008 VA 
examination report shows only a 10-degree loss of plantar 
flexion, neither of which constitutes marked limitation of 
motion. 

For these reasons, a disability rating higher than 10 percent is 
not warranted for either ankle disability based on functional 
loss due to pain, weakness, fatigability, or incoordination of 
the left ankle.  In addition, the January 2008 VA examination 
report specifically notes that there is no loss of motion, 
increased pain, fatigability, lack of endurance, incoordination, 
or instability of either ankle after several repetitive 
movements.  Hence, a rating higher than 10 percent for either 
ankle disability is not warranted under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca , 8 Vet. App. at 204-08.  

C.  Conclusion

For these reasons and bases, the Board finds that the evidence 
supports a 10 percent rating for each ankle disability, prior to 
January 17, 2008.  However, the preponderance of the evidence is 
against a disability rating higher than 10 percent for either 
ankle disability, both prior to and since January 17, 2008.  
Thus, the appeal is granted to this extent only.  



III.  Degenerative Changes of the Right Knee, Status Post 
Arthroscopy

The record shows that the Veteran developed degenerative 
arthritis in his right knee while on active duty, which was 
treated with arthroscopic surgery.  Consequently, the April 1994 
rating decision granted service connection for degenerative 
changes of the right knee, status post arthroscopy, and assigned 
a 10 percent rating.  In November 2003, the Veteran filed a claim 
for increased compensation benefits.  

As noted above, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
DCs 5003.  Limitation of motion of the knee joint is rated 
pursuant to DC 5260 and DC 5261.  

Under DC 5260, flexion of the leg limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a zero 
percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, extension of the leg limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 
4.71a, DC 5261.

The Board notes that VA regulation defines normal range of motion 
for the leg as zero degrees of extension and 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this case, 
the Board finds that the preponderance of the evidence is against 
a disability rating higher than 10 percent for the Veteran's 
right knee disability.  The evidence for consideration includes 
two VA examination reports.  The January 2004 VA examination 
report 


shows that the right knee demonstrated motion from zero degrees 
of extension to 140 degrees of flexion, while the January 2008 VA 
examination report shows that the right knee demonstrated motion 
from zero degrees of extension to at least 110 degrees of 
flexion.

These findings do not even meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  However, a 10 percent 
disability rating was assigned based on the Veteran's complaints 
of pain as well as X-ray evidence of degenerative changes of the 
right knee joint.  Lichtenfels, 1 Vet. App. at 488 (holding that 
a painful major joint or group of joints affected by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion).  Simply stated, 
the Veteran pain is the basis for the 10 percent rating.  
Nevertheless, in light of the fact that both knees have 
noncompensable range of motion, with only a 30 degree loss of 
flexion noted at his most recent VA examination, there is simply 
no basis to assign a disability rating in excess of 10 percent 
for the right knee.  

The Board also finds that a disability rating in higher than 10 
percent for the Veteran's knee disability is not warranted on the 
basis of functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202, 
at 204-08.  Since the 10 percent rating has been assigned based 
solely on the Veteran's complaints of pain, a higher rating is 
not appropriate under these provisions.  In any event, the most 
recent VA examination report notes that there was no additional 
loss of motion, increased pain, fatigability, lack of endurance, 
incoordination, or instability of the right knee after several 
repetitive movements.  As such, a disability rating higher 10 
percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, the Board also notes that a separate 
rating are not warranted under DC 5260 and DC 5261, since the 
right knee has full extension to zero degrees.  See VAOPGCPREC 9-
2004 (September 17, 2004).  

A separate rating also is unavailable on the basis of subluxation 
or lateral instability of the right knee.  The Board notes that 
where a Veteran has a knee disability involving both instability 
and arthritis, separate ratings may be assigned under 
DCs 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997), 62 Fed. Reg. 63604 (1997).  See, too, VAOPGCPREC 9- 98 
(August 14, 1998). Under DC 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.  § 4.71a, DC 
5257 (2007).

The above-mentioned VA examination reports both note that the 
Veteran's right knee is stable, with no mention of even slight 
recurrent subluxation or lateral instability of either knee 
joint.  In short, there is simply no basis to assign a separate 
rating based on subluxation or lateral instability of the right 
knee.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 10 percent 
for the Veteran's right knee disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  But as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).  Hence, the appeal is denied.

IV.  Degenerative Changes of the Left Knee, Status Post 
Meniscectomy

The Veteran also developed degenerative arthritis in his left 
knee and eventually underwent a meniscectomy.  The April 1994 
rating decision therefore granted service connection for 
degenerative changes of the left knee, and assigned a 
noncompensable disability rating.  

After filing his claim for increase in November 2003, the RO 
initially denied the claim and continued the noncompensable 
rating for the Veteran's left knee disability.  In the September 
2008 decision, however, the RO granted an increased rating to 10 
percent for this disability.  However, rather than granting the 
10 percent rating  back to the date he filed his claim, the RO 
assigned an effective date of January 17, 2008, when his most 
recent VA examination apparently showed a worsening of the 
condition.  Therefore, the issue on appeal is entitlement a 
compensable rating for degenerative changes of the left knee, 
status post meniscectomy, prior to January 17, 2008, and a 
entitlement to a rating higher than 10 percent since January 17, 
2008.

After reviewing the record, the Board finds that the evidence 
supports a compensable rating for the Veteran's left knee 
disability for the period prior to January 17, 2008.  The only 
relevant medical evidence during this period includes the January 
2004 VA examination report, which notes that the Veteran's left 
knee demonstrated full range of motion (zero to 140 degrees), 
with very minimal pain reported.  These finding does not warrant 
a compensable rating under the range-of-motion criteria set forth 
in DC 5260 and DC 5261.  

Nevertheless, VA regulation provides that "[i]t is the intention 
to recognize actually painful, unstable, or misaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint." 38 C.F.R. § 4.59.  Read 
together, DC 5003 and section 4.59 thus prescribe that a painful 
major joint or group of joints affected by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See Lichtenfels, 
1 Vet. App. at 488.  And in this case, there is X-ray evidence of 
arthritis of the left knee as well as complaints of painful 
motion - albeit only minimal pain.  Thus, the Veteran's 
disability due to degenerative changes of the left knee, status 
post meniscectomy, meets the criteria for a 10 percent rating 
prior to January 17, 2008.  

B.  Prior to and since January 17, 2008

The Veteran's left knee disability is now rated at the 10 percent 
level both prior to and since January 17, 2008.  However, the 
Board finds no basis to assign a disability rating higher than 10 
percent at any time since the date of claim in November 2003.  



Since the January 2004 VA examination report indicates that his 
left knee demonstrated motion from zero degrees of extension to 
140 degrees of flexion, with only very minimal pain on motion, 
there is basis to assign a disability rating higher than 10 
percent, even with consideration of the factors set forth in 38 
C.F.R.          §§ 4.40, 4.45, 4.59.

In addition, there is also no basis to assign a disability rating 
higher than 10 percent for the period since January 17, 2008.  
The only relevant medical evidence during this period is the 
January 2008 VA examination report, which shows that the left 
knee demonstrated motion from zero degrees of extension to at 
least 110 degrees of flexion.  These findings do not meet the 
criteria for a compensable rating under DC 5260 or DC 5261, and 
therefore do not meet the criteria for a disability rating higher 
than 10 percent.  

These findings also preclude assigning separate ratings for 
flexion and extension, since there was full extension to zero 
degrees.  See VAOPGCPREC 9-2004 (September 17, 2004).  Moreover, 
the VA examiner found no additional loss of motion, increased 
pain, fatigability, lack of endurance, incoordination, or 
instability of the left knee after several repetitive movements, 
thereby precluding a higher rating under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

And lastly, a separate rating is not warranted on the basis of 
subluxation or lateral instability of the left knee, since the VA 
examiner noted that the left knee joint was stable.  VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 
(1997).  See, too, VAOPGCPREC 9- 98 (August 14, 1998). 

C.  Conclusion

The Board thus concludes that the evidence supports a 10 percent 
rating for the Veteran's left knee disability prior to January 
17, 2008.  However, the preponderance of the evidence is against 
a disability rating higher than 10 percent both prior to and 
since January 17, 2008.  Thus, the appeal is granted to this 
extent only.  

V.  Degenerative Changes of the Right Hip

The April 1994 rating decision also granted service connection 
for degenerative changes of the right hip and assign a 
noncompensable rating.  After the Veteran filed a claim for 
increase in November 2003, the RO initially denied the claim but 
eventually granted a higher rating of 10 percent.  See AB, 6 Vet. 
App. at 38-39 (a Veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).

Rather than granting the 10 percent rating back to the date of 
claim, however, the RO assigned an effective date of August 27, 
2008, since this was the date a VA examination showed a worsening 
of the condition.  As such, the Board must determine whether a 
compensable rating is warranted for the prior to August 27, 2008, 
and whether a rating higher than 10 percent is warranted since 
August 27, 2008, for the Veteran's right hip disability.  

X-rays confirm that the Veteran has degenerative arthritis in his 
right hip.  See 38 C.F.R. § 4.71a, DCs 5003.  Limitation of 
flexion of the thigh (and adjacent hip) is evaluated under DC 
5252, which provides a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees, a 20 percent rating for 
limitation of flexion to 30 degrees, a 30 percent rating for 
limitation of flexion to 20 degrees, and a 40 percent rating for 
limitation of flexion to 10 degrees.  See 38 C.F.R. § 4.71a, 
DC 5252.  Normal hip flexion is from zero to 125 degrees, and 
normal hip abduction is from zero to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2009).

A.  Prior to August 27, 2008

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's right hip disability meets the criteria 
for a 10 percent rating prior to August 27, 2008.  The only 
relevant medical evidence during this period is the January 2004 
VA examination report.  At that time, the Veteran's right hip 
(or thigh) demonstrated flexion of 125 degrees, abduction of 45 
degrees, and extension of zero degrees, with "very minimal" 
pain during testing.  

These findings show that the Veteran's right hip has essentially 
full range of  motion with respect to flexion and abduction.  
However, arthritis of the right hip has been confirmed by X-rays, 
and there is at least some minimal pain on motion.  The Board 
therefore finds that the Veteran's right hip disability meets the 
criteria for a 10 percent rating prior to August 27, 2008.  See 
Lichtenfels, 1 Vet. App. at 484.  And since there is full flexion 
and abduction, with only minimal pain on motion, there is no 
basis to assign a disability rating higher than 10 percent.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.

B.  Since August 27, 2008

The Board also finds no basis to assign a rating higher than 10 
percent since August 27, 2008.  A VA examination performed on 
that date revealed that the right hip demonstrated flexion of 125 
degrees, extension of 30 degrees, abduction of 45 degrees, 
adduction of 25 degrees, internal rotation of 40 degrees, and 
external rotation of 60 degrees.  The examiner noted that pain 
was only present at the end of each movement, and that three 
repetitive movements did not cause loss of motion but did cause 
increased pain, weakness, lack of endurance, fatigue, and 
incoordination.  

Since the Veteran's right hip demonstrates normal flexion of 125 
degrees, the disability does not even meet the criteria for a 
compensable rating under DC 5252.  As noted, however, a 10 
percent rating has been assigned by the RO based on the Veteran's 
complaints of pain as well as X-ray evidence of degenerative 
changes.  See Lichtenfels, 1 Vet. App. at 488 (1991).  In other 
words, the Veteran's pain is the basis for the currently assigned 
10 percent rating, which appears quite generous since he does not 
meet the criteria for a compensable rating.  Accordingly, there 
is simply no basis to assign a disability rating higher than 10 
percent under the 
range-of-motion criteria, especially since no additional loss of 
motion was noted following three repetitive movements.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.



The Board also finds that a disability rating higher than 10 
percent is not warranted at any time under any other potentially 
applicable code provision.  Limitation of extension of the thigh 
(and adjacent hip) his rated under DC 5251, which provides a 
maximum 10 percent rating for limitation of extension of the 
thigh to 5 degrees.  But since the Veteran already has a 10 
percent rating for his right hip disability, DC 5251 does not 
provide any additional benefit because he already has the highest 
possible rating available under this code.  Unlike the knee, 
which in certain circumstances allows for separate ratings for 
limitation of flexion and extension or when there is both 
arthritis and instability, there are no such special provisions 
for the hip.  See VAOPGCPREC 9-2004 (September 17, 2004); 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).

C.  Conclusion

The Board thus concludes that the evidence supports a 10 percent 
rating for the Veteran's right hip disability prior to August 27, 
2008.  However, the preponderance of the evidence is against a 
disability rating higher than 10 percent both prior to and since 
January 17, 2008.  As such, the appeal is granted to this extent 
only.  

VI.  Degenerative Changes and Tendonitis of the Shoulders

The Veteran developed arthritis in both shoulders while on active 
duty.  As a result, the April 1994 rating decision granted 
service connection for degenerative changes of the shoulders.  
The RO assigned a noncompensable rating for this disability.  

After the Veteran filed his claim for increase in November 2003, 
the RO initially denied his claim and continued the 
noncompensable rating for both shoulders.  During the pendency of 
his appeal, however, the RO assigned a separate 10 percent rating 
for each shoulder, effective from the date he filed in claim on 
November 24, 2003.  Also, since the Veteran was diagnosed with 
tendonitis of both shoulders, the disability has been 
recharacterized as degenerative changes and tendonitis of the 
right and left shoulders.  

The RO assigned a 10 percent rating for each shoulder disability 
pursuant to DC 5003, since there is X-ray evidence of 
degenerative arthritis, objective evidence of painful motion, and 
noncompensable motion under the limitation-of-motion code.  See 
38 C.F.R. § 4.71a, DC 5003.

The limitation-of-motion code pertaining to the shoulder provides 
a 20 percent rating where motion of either arm is limited to the 
shoulder level, which is essentially 90 degrees of abduction.  
When motion is midway between the side and shoulder level (i.e., 
45 degrees of abduction), a 20 percent rating is assigned for the 
minor arm and a 30 percent rating is assigned for the major arm.  
And lastly, when motion is limited to 25 degrees from the side 
(abduction), a 30 percent rating is assigned for the minor arm 
and a 40 percent rating is assigned for the major arm.  See 38 
C.F.R. § 4.71a, DC 5201.  The Veteran is right hand dominant.  

The Board notes that normal shoulder motion is defined as 0 to 
180 degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external rotation.  
See 38 C.F.R. § 4.71, Plate I.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 10 percent for 
either shoulder disability.  In this regard, two VA examination 
reports show that the Veteran's shoulders had abduction greater 
than 90 degrees, and well preserved motion in all other 
directions, thereby precluding a 20 percent rating under DC 5201, 
even with consideration of any painful motion and related 
factors.  

The January 2004 VA examination report notes that, "although 
full range of forward flexion, abduction, internal and external 
rotation are elicited in the right shoulder at the present time, 
there is slight pain associated with forward flexion and 
abduction beyond 160 degrees and internal and external rotation 
beyond 80 degrees . . ."   The examiner noted that "the left 
shoulder revealed forward flexion of about 160 to 170 degrees.  
Abduction beyond 150 degrees is noted to be little more painful 
than the other range of motion.  Also internal and external 
ration is limited to 80 degrees in the left shoulder secondary to 
pain."  Thus, although the examiner did not document each 
shoulder movement in degrees, he clearly indicated that the 
Veteran was able to abduct his right shoulder to at least 160 
degrees and his left shoulder to at least 150 degrees, both of 
which are significantly greater than 90 degrees of abduction as 
required for a 20 percent rating under DC 5201.  

At his recent VA examination in January 2008, both shoulders 
demonstrated 100 degrees of abduction, 160 degrees of forward 
flexion, 40 degrees of extension, and 65 degree of both internal 
and external rotation.  Repetitive movements resulted in pain at 
the same points, without loss of motion, increased pain, 
fatigability, lack of endurance, or incoordination, and produced 
only mild popping and crepitus of the acromioclavicular (AC) 
joints.  

As the Veteran is still able to abduct both shoulders beyond 90 
degrees, these findings do not warrant a disability rating higher 
than 10 percent for either shoulder disability.  And since the 
current 10 percent ratings have been assigned based on his 
complaints of painful motion - with no significant function loss 
of motion due to pain, fatigability, lack of endurance, or 
incoordination shown on examination - there is no basis to assign 
a higher rating for either shoulder disability based on the 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for either shoulder disability due to 
degenerative changes and tendonitis.   Therefore, the doctrine of 
reasonable doubt is not for application, see 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, and the appeal is denied.

VII.  Benign Growth of the Right Middle Finger

The Veteran developed a growth or callus on his right middle 
finger while on active duty.  The April 1994 rating decision 
therefore granted service connection for this benign growth, 
assigning a noncompensable rating.  The Veteran now requests a 
compensable rating for this benign growth on his right middle 
finger. 



The RO rated this disability under DCs 7819-5226.  Diagnostic 
Code 7819 provides that a benign skin neoplasm is rated based on 
impairment of function.  See 38 C.F.R. § 4.118, DC 7819.  
Diagnostic Code 5226 provides that ankylosis of the middle finger 
is rated as 10 percent disabling.  See 38 C.F.R. § 4.71a, DC 
5226.

As will be discussed below, however, there is no indication that 
the Veteran's right middle finger is ankylosed.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 31st edition, p. 94.  Therefore, the Board 
finds that the Veteran's benign growth on his right middle finger 
is more appropriately evaluated under the criteria of DC 5229, 
for limitation of motion of the long (middle) finger.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Injuries to the long (middle) finger with limitation of motion 
are rated under the criteria of DC 5229.  Under this code, a 
rating of 10 percent is warranted for a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible; or 
with extension limited by more than 30 degrees.  Lesser 
limitation is not compensable, and there is no provision for a 
rating higher than 10 percent.  38 C.F.R. § 4.71a, DC 5229.

Applying these criteria to the fact of this case, the Board finds 
no basis to assign a 10 percent rating for the Veteran's benign 
growth of the middle finger.  When examined by VA in January 
2004, the Veteran reported that he had had a growth on his right 
middle finger in 1992, which resolved by itself without surgery.  
He then explained that was not pursuing a claim for increased 
compensation benefits for this condition, although there is no 
evidence in the claims file that he had withdrawn his claim.  The 
examiner reported no current findings and referred to the 
orthopedic examination performed at that time.  However, a review 
of the orthopedic examination report does not list any findings 
pertaining to the Veteran's right middle finger.  

When examined by VA in January 2008, the Veteran reported that 
the callus on his right middle finger would occasionally impede 
his motion and cause pain with grasping when it "gets thick and 
builds up."  However, he explained that he would trim the callus 
about once a month, thereby preventing buildup.  A physical 
examination revealed an old debrided callus on the flexor surface 
of the interphalangeal (IP) joint on the long finger of the right 
hand.  The examiner noted that the callus is not impeding flexion 
or extension, although he can see how it would if the callus was 
allowed to build up.  Hand grip strength was normal.  The Veteran 
could also touch his thumb to each fingertip, and all fingertips 
could pull down into the palmar fascia without difficulty.  There 
was no evidence of ankylosis or loss of motion.  The examiner 
concluded that all functions of the right hand were normal.  

In light of these findings, the Board finds that the 
preponderance of the evidence is against a compensable rating for 
the Veteran's benign growth of the right middle finger.  In sum, 
since the Veteran's right middle finger has full range of motion, 
with extension greater than 30 degrees and the ability to touch 
the fingertip to the proximal transverse crease of the palm, a 10 
percent rating is not warranted under DC 5229.  Accordingly, the 
appeal is denied.

VIII.  Hypertension

The record shows that the Veteran developed hypertension in 
service.  The April 1994 rating decision therefore granted 
service connection for hypertension, for which a 10 percent 
rating was assigned.   The Veteran is now seeking an increased 
rating for his service-connected hypertension.

Hypertension is rated pursuant to DC 7101.  This code provision 
provides a 20 percent rating for diastolic pressure of 
predominantly 110 or more, or systolic pressure of predominantly 
200 or more.  A 40 percent rating is warranted where there is 
diastolic pressure that is predominantly 120 or more, and a 60 
percent rating is assigned where the diastolic pressure is 
predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101.

Applying the above criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's hypertension.  The Board has reviewed 
numerous VA and private treatment records dated since 2003, none 
of which document a diastolic pressure of 110 or more or a 
systolic pressure of 200 or more.  This is also the case when he 
was examined for VA compensation purposes on two separate 
occasions.  A January 2004 VA examination report lists blood 
pressure readings of 124/82, 154/108, and 145/92, while a January 
2008 VA examination report lists blood pressure readings of 
153/102, 184/104, and 157/102.  
In sum, none of these blood pressure readings warrants a 
disability rating higher than 10 percent for the Veteran's 
hypertension. 

In light of these findings, the Board can only conclude that the 
preponderance of the evidence is against the Veteran's claim for 
a disability rating higher than 10 percent for hypertension.  In 
denying the claim, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.

IX.  Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to be 
inadequate, the Board or RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in 
these exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.



The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's symptomatology 
and limitation in occupational functioning for each of his 
disabilities are reasonably contemplated by the rating schedule 
under the first prong of the analysis.  It is therefore 
unnecessary to reach the question of whether his inability to 
work represent marked interference with employment.

But even assuming for the sake of argument that the second prong 
of Thun applies, there is still no evidence that any one of the 
Veteran's service-connected disabilities on appeal has 
independently caused marked interference with employment.  The 
record shows the Veteran was awarded SSA benefits in September 
2005.  Records associated with that decision show that he stopped 
working as a forklift operator in October 2003 because of pain in 
his low back and neck, as well as other disabilities involving 
his knees, left carpal tunnel syndrome, depressive disorder, and 
hypertension.   But this determination is not tantamount to 
concluding that any of these disabilities - several of which are 
service connection - has independently precluded him from 
working; rather it is a combination of these disabilities. 

In any event, this SSA finding, while relevant and probative 
evidence to be considered, is not altogether dispositive of the 
Veteran's claims with VA, including specifically in terms of 
whether he is entitled to extra-schedular consideration.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating 
the SSA's favorable determination, while probative evidence to be 
considered in the claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements).

Also, according to 38 C.F.R. § 4.1, generally the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  This is to say, the Board is not 
disputing that the Veteran's service-connected disabilities may 
have interfered with his ability to work.  But this alone is not 
tantamount to concluding there is marked interference with her 
employment, meaning above and beyond that contemplated by the 
assigned ratings.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability rating 
itself is recognition that industrial capabilities are impaired.

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  See VAOPGCPREC 6-96 
(August 16, 1996).  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating for degenerative changes of the right ankle 
is granted, prior to January 17, 2008, subject to the laws and 
regulations governing the payment of VA compensation.

But a disability rating higher than 10 percent for degenerative 
changes of the right ankle is denied, both prior to and since 
January 17, 2008.  

A 10 percent rating for degenerative changes of the left ankle is 
granted, prior to January 17, 2008, subject to the laws and 
regulations governing the payment of VA compensation.

But a disability rating higher than 10 percent for degenerative 
changes of the left ankle is denied, both prior to and since 
January 17, 2008.  

A disability rating higher than 10 percent for degenerative 
changes of the right knee, status post arthroscopy, is denied.

A 10 percent rating for degenerative changes of the left knee, 
status post medial meniscectomy, is granted, prior to January 17, 
2008, subject to the laws and regulations governing the payment 
of VA compensation.

But a disability rating higher than 10 percent for degenerative 
changes of the left knee, status post medial meniscectomy, is 
denied, both prior to and since January 17, 2008.  

A 10 percent rating for degenerative changes of the right hip is 
granted, prior to August 27, 2008, subject to the laws and 
regulations governing the payment of VA compensation.

But a disability rating higher than 10 percent for degenerative 
changes of the right hip is denied, both prior to and since 
August 27, 2008.  

A disability rating higher than 10 percent for degenerative 
changes and tendonitis of the right shoulder is denied.

A disability rating higher than 10 percent for degenerative 
changes and tendonitis of the left shoulder is denied.

A compensable rating for a benign growth of the right middle 
finger is denied.  

A disability rating higher than 10 percent for hypertension is 
denied.


REMAND

The Veteran also is requesting a higher rating for the 
degenerative changes of his cervical spine, status post 
laminectomy, as well as for the associated radiculopathy 
affecting his upper extremities.  Since the RO issued its most 
recent SSOC in September 2008, however, he has submitted private 
treatment records from Phoebe Putney Memorial Hospital pertaining 
to these disabilities, and he did not waive his right to have the 
RO - the agency of original jurisdiction (AOJ), 
initially consider these additional records.  See 38 C.F.R. 
§§ 19.31, 20.800, 20.1304 (2009); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).

Accordingly, these remaining claims are REMANDED for the 
following consideration:

Readjudicate the claims for higher ratings 
for the degenerative changes of the Veteran's 
cervical spine, status post laminectomy, with 
associated radiculopathy of his upper 
extremities, in light of the additional 
evidence submitted since the September 2008 
SSOC.  This additional evidence includes, in 
particular, treatment records from Phoebe 
Putney Memorial Hospital.  
If, after consideration of these additional 
records, these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC addressing this 
additional evidence and give them an 
opportunity to submit still additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


